People v Coney (2016 NY Slip Op 06650)





People v Coney


2016 NY Slip Op 06650


Decided on October 11, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 11, 2016

Sweeny, J.P., Manzanet-Daniels, Feinman, Kapnick, Webber, JJ.


1731 2223/10

[*1]The People of the State of New York, Respondent,
vEdward Coney, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lisa A. Packard of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered February 22, 2012, convicting defendant, after a nonjury trial, of assault in the first degree and sentencing him to a term of 13 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The element of serious physical injury was established by evidence objectively supporting the court's finding that a razor wound to the victim's neck running "from the middle of the bottom of the hairline at the back of the neck in a downward slant" caused a long "rope-like scar" that met the standard of serious disfigurement set forth in People v McKinnon (15 NY3d 311, 315-316 [2010]). The evidence presented to the court during the trial, including photographs taken shortly after the incident, medical testimony describing the scar as remaining "significant" at the time of trial, approximately 18 months after the incident, and unlikely to heal any further, as well as the observations made by the court as trier of fact in this nonjury trial that the scar was "about seven or eight inches close to the - - in a downward slope right up to the vein that runs vertically on the neck, and the scar is sort of a rope-like scar that looks to be about a quarter of an inch around" support the inference that the serious disfigurement had persisted, and was permanent (see e.g. People v Acevedo, 140 AD3d 494 [1st Dept 2016]; People v Cruz, 131 AD3d 889 [1st Dept 2015], lv denied 26 NY3d 1108 [2016]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 11, 2016
CLERK